Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney (Yuan-Te Fu) on 8/4/2021.
The application has been amended as follows: 
In the Claims:
Claim 1, line 6, “the second enclose” should read “the second part enclose”
Claim 1, lines 8-10, “the first and second ends of the middle shaft respectively extend out of the first and second parts of the base” should read “the second end of the middle shaft extends out of the second part of the base”.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner finds that claimed features such as the second end of the middle shaft 13 extends out of the second part 11b of the base and two end covers 16 are mounted to an outer surface of the base 11 are not found in known prior art. This limitation in combination with the rest of the positively recited structure and functional language brings the examiner to conclusion that rejection would be unreasonable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/             Primary Examiner, Art Unit 3634